\S4-I5-
                               ELECTRONIC RECORD




COA #      11-13-00069-CR                        OFFENSE:        19.02


           Christopher Marchel Hill
STYLE:     v. The State of Texas                 COUNTY:         Midland

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    142nd District Court


DATE: 1/15/15                    Publish: NO     TC CASE #:      CR39347




                        IN THE COURT OF CRIMINAL APPEALS



         Christopher Marche\           Hill v.
style:   The State of Texas                           cca#:      PD-0184-15
                                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R£FiS<fb                                    JUDGE:

DATE:       0ljll.r/a,Oljr                            SIGNED:                           PC:

JUDGE:          ^   U*A~*>—                           PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD